NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted April 3, 2007
                               Decided May 7, 2007

                                       Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge


UNITED STATES OF AMERICA,                     ] Appeal from the United
   Plaintiff-Appellee,                        ] States District Court for
                                              ] the Eastern District of
No. 06-2991           v.                      ] Wisconsin.
                                              ]
EARNEST PARKER-BEY,                           ] No. 92 CR 178
   Defendant-Appellant.                       ]
                                              ] Rudolph T. Randa,
                                              ]    Chief Judge.

                                     ORDER

       After the petitioner’s conviction for a federal drug offense was affirmed by
this court in 1994, he filed a motion in the district court under 28 U.S.C. § 2255 to
vacate his sentence on the ground that his conviction had violated the double-
jeopardy clause of the Fifth Amendment. The motion was denied and we affirmed
the denial in an order entered on April 3, 1997. He later filed an untimely
motion in the district court under Fed. R. Civ. P. 60(b) to vacate his conviction;
again he argued double jeopardy. The district judge quite rightly denied the motion
as belated and in any event without merit, as the lack of merit of his double-
jeopardy claim had been decided in the direct appeal from his conviction. The denial
of the section 2255 motion is therefore
                                                                             AFFIRMED.